Citation Nr: 0901833	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-35 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to July 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above claims.

In January 2005, the veteran was afforded a personal hearing 
before a hearing officer at the RO.  A transcript of the 
hearing is of record.  

Originally, the veteran's notice of disagreement included 
disagreement with the decision denying service connection for 
sleep apnea and bowel problems/colitis.  In October 2004, 
however, the veteran specifically appealed only the issues of 
service connection for migraine headaches, which was 
subsequently granted in July 2007, an eye disability, and 
PTSD.  Therefore, the issues of service connection for sleep 
apnea and a digestive condition, as listed on the Statement 
of the Case and Supplemental Statement of the case, are not 
on appeal.

The issue of an eye disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Affording the veteran the benefit of the doubt, PTSD is 
related to an in-service stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 
Vet. App. 128, 137-138 (1997); Moreau v. Brown, 9 Vet. App. 
389, 394- 395 (1996).

The veteran has not received combat citations, badges, or 
other decorations indicative of combat engagement.  Thus, 
there are not "recognized military citations or other 
supportive evidence" that the veteran actually engaged in 
combat.  West v. Brown, 7 Vet. App. 70, 76 (1994).  The Board 
finds, therefore, that the veteran is not a veteran of 
combat.  Accordingly, under 38 C.F.R. § 3.304(f), the 
occurrence of claimed stressors not related to combat must be 
supported by credible evidence.

After a careful review of the evidence of record, the Board 
finds that, given the benefit of the doubt, the evidence 
supports the veteran's claim of entitlement to service 
connection for PTSD.  

The record shows that the veteran received private 
psychiatric treatment.  In January 2005, the veteran was 
diagnosed as having PTSD.  During psychiatric treatment, the 
veteran stated that he served in the Navy Reserve during the 
Vietnam war and reported rockets landing around the bunkers 
where he was living and working and was nearly hit on several 
occasions.

In January 2006, the U.S. Army and Joint Services Records 
Research Center confirmed the veteran's claimed stressor of 
coming under rocket attack during the period of August 1969 
to October 1969 while stationed in Camp Tien Sha, DaNang, 
Vietnam. 

In May 2006, the veteran was afforded a VA examination.  
Following a psychiatric evaluation, the veteran was diagnosed 
as having chronic recurring major depressive disorder.  The 
examiner stated that the veteran was obviously traumatized by 
certain events while in service and still manifested residual 
symptoms of those experiences; however, the examiner opined 
that the veteran did not meet the full criteria for PTSD.  

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
The private medical records include the veteran's report of 
the confirmed stressors and a diagnosis of PTSD and the VA 
examiner stated that the veteran manifested residual symptoms 
from his Vietnam experiences.  In light of these medical 
opinions and the fact that there exists a confirmed stressor, 
the evidence is deemed to be at least in relative equipoise.  
Thus, service connection for PTSD is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Thus, there is no prejudice to the 
veteran in deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Service connection for PTSD is granted.


REMAND

In November 2003, the veteran submitted medical records that 
he stated were in the possession of the Social Security 
Administration (SSA).  There is no indication of record that 
the RO attempted to obtain the veteran's complete file from 
SSA.  As there is a clear indication that the veteran has 
applied for SSA benefits and that SSA possesses medical 
records of the veteran, the veteran's records should be 
obtained from SSA on remand.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  

Additionally, the veteran was not sent an appropriate notice 
letter for his claim service connection for an eye disability 
on appeal.  Such a notice deficiency should be corrected on 
remand and the veteran should be sent proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include an 
explanation as to the type of evidence that is needed to 
establish an increased disability rating and effective date.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Send an appropriate letter to the 
veteran to ensure compliance with all 
notice and assistance requirements, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date.

2.  Make arrangements to obtain a copy 
of any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that 
was used in considering the veteran's 
claim for disability benefits.

3.  Then, readjudicate the veteran's 
claim with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


